EDWARD N. SCRUGGS, Retired Circuit Judge.
This is a child custody modification case.
The divorce judgment approved an agreement of the parties whereby the mother was granted custody of the minor daughter of the parties. Subsequently, the father filed a petition seeking custody of the child. After a trial before the circuit court, custody was granted to the father. The mother appeals and questions the adequacy of the evidence to uphold the judgment of the trial court.
*1076The ore tenus rule applies; hence, there is a strong presumption in favor of the factual holding of the trial court, and the judgment which changed child custody cannot be reversed on appeal unless it was palpably wrong. Adams v. Adams, 416 So.2d 428 (Ala.Civ.App.1982); Taylor v. Taylor, 359 So.2d 395 (Ala.Civ.App.1978).
We have carefully read and studied all of the trial evidence. No benefit would inure to anyone by including a condensation of the facts in this opinion. The holding of the trial court was supported by the evidence and was not clearly and plainly wrong. We affirm.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.